Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant during a telephone interview with Applicant’s Representative Patrick J. Smith on June 6, 2021:
Figure 1a, additional hatching for at least elements 11, 30 and 40.
Figure 1b, removal of the added layer 15 and adding hatching for element 11.
Adding new figure, with a label such as Figure 1c, that shows layer 15 as it is currently shown in figure 1b and also shows the transponder 50 in contact layer 15, the new figure would be generally the same as Figure 1b but would cover the alternative location set forth by the claims.  In adding the new figure an additional brief description and small detailed description will also be added to the specification.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a bearing assembly that includes an outer ring, an inner ring, and an inner shaft, between the inner and outer ring there is a primary sliding path and between the inner ring and the inner shaft there is a secondary sliding path, wherein one of the sliding paths includes a triboelectric layer which when the corresponding sliding path is engaged the layer generates, via friction, an electrical current, and wherein the assembly further includes a transmitter that transmits a signal associated with the electrical current that is generated to a failure detection system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656